Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
The last line of the Related Art section: from the context “is prevented” should have been “may occur,” or something to that effect

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows: Possible implementations of claims 1-7 include a computer program (per paragraph 71 of the published application). However, the claims do not define a “non-transitory computer-readable medium or non-transitory computer-readable memory” storing the program that, when executed by a  per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.”)

The examiner suggests amending the claim(s) to embody the program on “non-transitory, computer-readable medium” or equivalent; or to expressly recite that the apparatus comprises structures for storing and executing program implementing the claimed invention.  Any amendment to the claim should be commensurate with its corresponding disclosure.

(Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the claim as a whole would be non-statutory.   Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc., as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible excluding the intangible transitory media such as signals, carrier waves, etc.  

Merely reciting functional descriptive material as residing on a “tangible” or other medium is not sufficient.  If the scope of the claimed medium covers media other than “computer readable” media (e.g., “a tangible media”, a “machine-readable media”, etc.), the claim remains non-statutory.  The full scope of the claimed media (regardless of what words applicant chooses) should not fall outside that of a computer readable medium.)

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the determining whether there is difference in color tone between cameras, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

Specifically, claim 1, which corresponds to S106 of Fig. 3 that performs shadow detection using a single image, does not include the decision-making step (S102) that results in this shadow-detection option being carried out.  Per paragraphs 42 and 43 of the published application this step is essential as it affects the accuracy of the shadow detection by allowing the system to choose the better one of the two shadow detection approaches.  Dependent claims 2-7 are similarly rejected.  (Note: while claim 3 recites comparing color tones among acquired images, it does not require that all images have similar color tones (i.e., “NO” to S102) to select the multiple image-based shadow detection. Therefore claim 3 does not include the essential step, either.)

>><<
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: detects, as a pixel corresponding to a shadow on the road surface, a pixel satisfying a condition that the luminance is lower by a predetermined threshold or more and the intensity of a blue component is higher by a predetermined threshold or more than a pixel as the comparison target with which the comparison is made.  See paragraph 44 of the published application.

Claim 1 merely recites: detect a shadow region based on a difference, between a plurality of elements constituting the image, in intensity of a specific color component included in colors represented by the plurality of elements and a difference in luminance between the plurality of elements.  It does not include applying the condition disclosed in paragraph 44 (quoted above) that is essential for determining that a point is a shadow point.  (For example, a pixel under consideration may have a luminance that is not lower by a predetermined threshold or more than a pixel that is the comparison target.  This luminance difference, along with whatever the color difference is, will not be sufficient to make such a determination.)  Dependent claims 2-7 are similarly rejected.

><
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the shadow detection unit is configured to detect the shadow region by comparing, between different images captured by the plurality of cameras, intensity of the specific color component and luminance of an element in the images” while the parent claim 1 recites “a shadow detection unit configured to detect a shadow region based on a difference, between a plurality of elements constituting the image, in intensity of a specific color component included in colors represented by the plurality of elements and a difference in luminance between the plurality of elements.”  Emphases 

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1-7 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholder(s) “unit” (such as “shadow detection unit” included in claim 1) either expressly or, in the case of dependent claims, by inheritance.

A review of the specification shows that the following appears to be the corresponding structure(, material, or acts for performing the claimed function) described in the specification for the 35 U.S.C. 112(f) limitation: the computer recited in paragraph 71 of the published application: “The present disclosure may also be implemented in various forms such as…a program for allowing a computer to function as the vehicle surroundings recognition apparatus 1.” 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following disclosed subject matter:
detects, as a pixel corresponding to a shadow on the road surface, a pixel satisfying a condition that the luminance is lower by a predetermined threshold or more and the intensity of a blue component is higher by a predetermined threshold or more than a pixel as the comparison target with which the comparison is made

For example, the references below each disclose one or more aspects of the disclosed invention but none disclose or taught the allowable subject matter indicated above:
Irie et al. (JP 2011-065442A, submitted as part of the IDS) discloses a vehicle surroundings recognition apparatus that acquires an image captured by an imaging unit and recognizes a specific target that is present in the surroundings of a vehicle from the acquired image, the imaging unit being mounted to the vehicle to capture an image of an area including a road around the vehicle comprising a shadow detection unit and a recognition unit.  See, for example, Figs. 1-3; the abstract (“A vehicle shadow recognition device 11 includes a vehicle periphery imaging apparatus 300 which images…road surface…a vehicle shadow area estimating means 120 which estimates an area shadowed by the vehicle…a vehicle shadow area detection means 130, which specifies a vehicle shadow area in an image obtained by the vehicle periphery imaging apparatus 300, on the basis of the coordinate information obtained from the vehicle shadow area estimating means 120”), and the last two paragraphs on page 4.
Miyawaki et al. (US 2011/0032389) discloses determining a shadow region by comparing the brilliance difference and the color phase difference between the region in question with another region to respective thresholds.  See, for example, Fig. 2 and paragraphs 88 (“…unit 114 computes a color phase value (Hue)…by converting an RGB value of an image element included in the image data into an HSV color system”), 94 (“…Based on a condition that a difference between a brilliance of an image element of the extracted region and a brilliance of an image element of a vicinity of the extracted region is greater than or equal to a predetermined threshold value, and, that a difference between a color phase value…for an image element of the extracted region and a color phase 
Sasaki et al. (US 6,445,809) discloses detecting feature points in an image for use in recognizing a target in the image.  See, for example, Figs. 2 (ref. 23), 4; Col. 9, lines 19-22 (“The arithmetic unit 23…serves as a…edge extracting means, white line determining means”) and Col. 10, lines 50-55 (“…in an actual road image, as described above, a shadow, character and dirt are present on the road surface, or the white line may be hidden by other vehicles or discontinue. In the step of extracting the edge, it is desired to remove all the edges other than those of the white line and select only the edges of other objects of the white line”).
Yanagawa et al. (US 2015/0070394) discloses using both hue and brightness to determine whether a region is shadow.  See, for example, Fig. 3 and paragraph 75 (“…If a difference in the hue between the adjacent areas matches a hue of a light source within a predetermined range, one of those adjacent areas which is lower in the brightness is identified as a shadow. The control device 2 executes the processing of Step 125 to function as the shadow determination unit 24”)
Polidorio et al. (“Automatic shadow segmentation in aerial color images,” 16th Brazilian Symposium on Computer Graphics and Image Processing; Date of Conference: 12-15 Oct. 2003) discloses making shadow determination of individual pixels based on the fact of it having higher saturation with blue/violet colors and lower luminance.  See, for example, Section 3, 1st paragraph (“Due 

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (US 2010/0232705)—[Paragraph 4 (“…In…white balance processing, color is adjusted for an entire image; however, with this method, objects in shadows frequently appear to have blue casts”)]
Boright et al. (US 2005/0114027)—[Fig. 14 and paragraph 137 (“…if…the blue/green reflectance ratio exceeds the blue/green reflectance ratio threshold, the data point potentially may include a shadow-covered point”)]
Wang et al. (US 9,430,715)—[Figs. 3, 9; col. 26, lines 40-42 (“…identifying, for a given image patch, one or more corresponding image patches that have one or more visual features in common with the given image patch”); col. 27, lines 8-13 (“…ranking the feature vectors of the image patches 302 and their one or more nearest neighbor patches based on a luminance gain value of the feature vectors, and concatenating the ranked feature vectors for an image patch into a combined feature vector for the image patch”); col. 29, line 65-col. 30, line 3 (“…detecting shadows in the input image based on extracted feature vectors of 
Aoyama et al. (US 5,835,614)—[Col. 2, lines 5-13 (“It is therefore an object of the invention to provide an image processing apparatus which is capable of detecting white lines drawn on a road surface without being affected by the lightness of the road surface.  It is another object of the invention to provide an image processing apparatus which is capable of distinguishing boundaries on the road surface between a bright area and shadows of such as buildings, other cars or the like, from the boundary of the white line”); col. 3, lines 35-39 (“…When there are shadows of buildings, other cars or the like on the road surface, together with the white lines, the edge detecting means detects an edge at the boundary of the brightness and shadows on the road surface”), 56-59 (“…the edges corresponding to the white lines can be discriminated from a "false edge" at the boundary of the brightness and shadow of the road surface”)]
Tsai, V.J.D. (“A comparative study on shadow compensation of color aerial images in invariant color models,” IEEE Transactions on Geoscience and Remote Sensing; Volume: 44, Issue: 6, June 2006)—[Section III (Also uses the properties of shadow of (1) higher saturation with blue/violet colors and (2) lower luminance)]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662
July 16, 2021